


Exhibit 10.58

 

ASSURED GUARANTY LTD.

PERFORMANCE RETENTION PLAN

 

(As Amended and Restated as of February 14, 2008)

 

Mayer Brown LLP

 

--------------------------------------------------------------------------------


 

ASSURED GUARANTY LTD.

PERFORMANCE RETENTION PLAN

 

CERTIFICATE

 

I, James M. Michener, General Counsel and Secretary of Assured Guaranty Ltd.,
hereby certify that the attached document is a full, true and complete copy of
the Assured Guaranty Ltd. Performance Retention Plan, as in effect as of
February 14, 2008.

 

Dated                                         .

 

 

 

 

 

 

General Counsel and Secretary as
Aforesaid

 

 

 

(Seal)

 

2

--------------------------------------------------------------------------------


 

SECTION 1
GENERAL

 

1.1.  Purpose.  Effective February 2, 2006, Assured Guaranty Ltd. (the
“Company”) established the Assured Guaranty Ltd. Performance Retention Plan (the
“Plan”) as a means of attracting and retaining the services of experienced and
knowledgeable officers and employees and as a means of aligning their interests
with the interests of the Company and its shareholders.  The Plan permits the
Company to grant performance retention awards to eligible officers and
employees, subject to the terms and conditions of this Plan.  The Plan was
amended, restated and continued effective as of February 8, 2007, and
subsequently restated as of February 8, 2007 in part to satisfy the requirements
of section 409A of the Code.  The Plan is amended, restated, and continued
effective as of February 14, 2008, the “Effective Date” of the Plan as set forth
herein; and shall apply to awards granted on or after the Effective Date;
provided that awards granted prior to the Effective Date will be subject to the
applicable provisions of the Plan as in effect prior to the Effective Date.  All
Performance Retention Awards under this Plan that are granted on or after the
Effective Date are granted under and pursuant to Section 4 (relating to Cash
Incentive Awards) of the Assured Guaranty Ltd. 2004 Long-Term Incentive Plan
(the “LTIP”) and, except as otherwise provided by the Committee not later than
the Grant Date with respect to the Performance Incentive Award, are intended to
constitute performance-based compensation as that term is used in the LTIP and
section 162(m) of the Code.

 

1.2.  Participation.  Subject to the terms and conditions of the Plan, the
Committee shall determine and designate from time to time, from among the
executive and management employees of the Company and the Subsidiaries, those
persons who shall be granted an award under the Plan, who will thereby become
“Participants” in the Plan.

 

1.3.  Operation, Administration, and Definitions.  The operation and
administration of the Plan shall be subject to the provisions of Section 3
(relating to operation and administration).  Capitalized terms in the Plan shall
be defined as set forth in the Plan (including the definition provisions of
Section 7).

 

SECTION 2
PERFORMANCE RETENTION AWARD TERMS

 

2.1.  General.  Subject to the terms and conditions set forth in the Plan, the
Committee may, in its discretion, grant a “Performance Retention Award”
(sometimes also referred to in this Plan as an “Award”) to a Participant.  The
date on which the Committee grants a Performance Retention Award to a
Participant is the “Grant Date” with respect to such Award.  Subject to the
terms and conditions set forth in the Plan, the Committee shall, not later than
the Grant Date for any Award:

 

(a)                                  Establish the time or times at which the
Award is to be paid to a Participant.

 

(b)                                 Establish the Performance Period applicable
to the Award.

 

--------------------------------------------------------------------------------


 

(c)                                  Establish the forfeiture provisions of the
Award and such other conditions, restrictions and contingencies as the
Committee, in its discretion, determines to be appropriate.

 

2.2.  Delayed Distribution for Specified Employees.  If a Participant’s benefits
constitute Deferred Compensation, payment of the benefits is made by reason of
Separation from Service, and the Participant is a Specified Employee at the time
of Separation from Service, payment of benefits under the Plan may not be paid
before the date that is six months after the Separation from Service or, if
earlier, the date of death of the Participant.  At the end of the six-month
period described in the preceding sentence, amounts that could not be paid by
reason of the limitation in this subsection 2.2 shall be paid on the first day
of the seventh month following Separation from Service.  For purposes of the
Plan, (i) the term “Specified Employee” shall be defined in accordance with
Treas. Reg. §1.409A-1(i) and such rules as may be established by the Chief
Executive Officer of the Company or his delegate from time to time; and (ii) the
term “Separation from Service” shall be defined in accordance with Treas. Reg.
§1.409A-1(h).

 

SECTION 3
OPERATION AND ADMINISTRATION

 

3.1.  Effective Date.  The “Effective Date” of the Plan as amended and restated
herein is February 14, 2008, as set forth in Section 1.1.

 

3.2.  Benefits May Not Be Assigned.  The interests of a Participant under the
Plan are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or the Participant’s beneficiary.  The Participant’s rights under
the Plan are not transferable other than as designated by the Participant by
will or by the laws of descent and distribution.

 

3.3.  Plan Not Contract of Employment.  The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of the Company or any Subsidiary nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.

 

3.4.  Heirs and Successors.  The Plan shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any benefits
deliverable to a Participant under the Plan have not been delivered at the time
of the Participant’s death, such benefits shall be delivered to the Designated
Beneficiary in accordance with the provisions of the Plan.  The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by a
Participant in a writing filed with the Board in such form and at such time as
the Board shall require.  If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any benefits distributable to the Participant shall be distributed to the legal
representative of the estate of the Participant.  If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under the Plan, then any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

 

2

--------------------------------------------------------------------------------


 

3.5.  Distributions to Disabled Persons.  Notwithstanding the provisions of
Section 2 or subsection 3.4, if, in the opinion of the Committee, a Participant
or beneficiary is under a legal disability or is in any way incapacitated so as
to be unable to manage his financial affairs, the Board may direct that payment
be made to a relative or friend of such person for his benefit until claim is
made by a conservator or other person legally charged with the care of his
person or his estate, and such payment shall be in lieu of any such payment to
such Participant or beneficiary.  Thereafter, any benefits under the Plan to
which such Participant or beneficiary is entitled shall be paid to such
conservator or other person legally charged with the care of his person or his
estate.

 

3.6.  Applicable Laws.  The Plan shall be construed and administered in
accordance with the laws of Bermuda.

 

3.7.  Gender and Number.  Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

 

3.8.  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

3.9.  Taxes.  All payments under the Plan are subject to all applicable taxes,
which are the responsibility of the Participant, and the Company is authorized
to withhold any taxes as may be required by applicable law.

 

3.10.  No Additional Benefit.  Neither the grant of a Performance Retention
Award nor the payment made in settlement of a Performance Retention Award shall
be taken into account as compensation or otherwise for purposes of determining a
Participant’s right to a benefit or the amount of any benefit under any other
plan maintained by the Company or any Subsidiary.

 

SECTION 4
SOURCE OF BENEFIT PAYMENTS

 

4.1.  Liability for Benefit Payments.  Subject to the provisions of this
Section 4, the Company or Subsidiary shall be liable for payment of benefits
under the Plan with respect to any Participant to the extent that such benefits
are attributable to services rendered by the Participant to the Company or that
Subsidiary.  Any disputes relating to liability for benefit payments shall be
resolved by the Board.

 

4.2.  No Guarantee.  Neither a Participant nor any other person shall, by reason
of the Plan, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or Subsidiary, in
its sole discretion, may set aside in anticipation of a liability under the
Plan.  A Participant shall have only a contractual right to the amounts, if any,
payable under the Plan, unsecured by any assets of the Company or Subsidiary. 
Nothing contained in the Plan shall constitute a guarantee by any of the Company
or any Subsidiary that the assets of the Company or Subsidiaries shall be
sufficient to pay any benefits to any person.

 

3

--------------------------------------------------------------------------------


 

SECTION 5
COMMITTEE

 

The authority to control and manage the operation and administration of the Plan
shall be vested in a committee, which shall be the Committee under the LTIP as
selected in accordance with the LTIP from time to time (“the Committee”).  The
Committee shall have the same authority with respect to the Plan as it has with
respect to the LTIP.

 

SECTION 6
AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, provided that no
amendment or termination may materially adversely affect the rights of any
Participant or beneficiary under the Plan with respect to Performance Periods
that have begun prior to the date on which such amendment or termination is
adopted by the Board.  Notwithstanding the foregoing, it is the intent of the
Company that the Plan and the Performance Retention Awards granted hereunder
will be exempt from, or will comply with the requirements of section 409A of the
Code and applicable guidance issued thereunder (“Section 409A”), and no
amendment, modification, or termination of this Plan shall be adopted or
effective if it would result in accelerated recognition of income or imposition
of additional tax under Section 409A.  The Board retains the right to amend the
Plan, and the Committee retains the right to amend any Performance Retention
Awards granted under the Plan, to the extent it deems it necessary or desirable
to conform to the requirements of Section 409A and applicable guidance issued
thereunder.

 

4

--------------------------------------------------------------------------------
